DETAILED ACTION
Status of Claims
In the response filed October 11, 2022, no claims were amended. Claims 10, 12-14, 18, and 24 were previously canceled.  Claims 1-9, 11, 15-17, and 19-23 are pending in the current application. 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but are not persuasive.  First, Applicant asserts that the claims are directed to restricting the display of a creative based on a rating satisfying a set of parameters through specific interactions between the analysis network, the first device, and a creative provider.   Examiner respectfully disagrees.  Overall, the claims are directed to targeted advertisements.  For instance, targeted age-appropriate advertisements to children for children’s programming and adult for adult programming. Second, Applicant asserts that the claims integrate into a practical application because the claims are directed to an improvement to protect brand safety to prevent children from exposure to adult content.  Examiner respectfully disagrees.  The improvement to protect brand safety is not an improvement in the functioning of a computer of technological field as stated is MPEP 2106.  This is an improvement to business relations. Third,  Applicant asserts that advertising can be done more efficiently (lower bandwidth) with the claimed system.  Examiner respectfully disagrees.  The Applicant’s specification or claims does not support such an assertion.  Fourth, Applicant asserts that the claims do not recite a mental process.  Examiner notes that the claims are categorized as a targeted advertising under Certain Methods of Organizing Human Activity. Last,  Applicant asserts that the claims are not routine and recite a specific manner of achieving an improvement to computer functionality.  As stated above,  the claims recite an improvement to business relations not a technological field.  The rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 15-17, and 19-23 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-9, 11, 15-17, and 19-23 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory machine-readable medium and system) and process (i.e., a method).
 Although claims 1-9, 11, 15-17, and 19-23 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-9, 11, 15-17, and 19-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 19 and 20) recite:
generating, at the analysis network and based on the first tag, a second tag comprising a second link to a first set of instructions comprising instructions to forward a first rating request;
calculating, at the analysis network, a first rating based on first metadata of the first rating request; 
determining that the first rating does not satisfy a plurality of parameters, wherein the plurality of parameters relate to content of the webpage and a publisher of the webpage
The identified limitations recite calculating a rating for an advertisement and determining if the rating satisfies parameters related to webpage content, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, at an analysis network and from a creative provider, a first tag comprising a first link to the creative to be displayed on a webpage to be displayed on a first device;
forwarding, from the analysis network, the second tag;
forwarding, from the analysis network, and in response to determining that the first rating does not satisfy the plurality of parameters, a different tag comprising a different link to a default creative having a different rating that satisfies the plurality of parameters. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and sending the advertisement information (i.e., creative URL). The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and sending the advertisement information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims  2-9, 11, 15-17, and 21-23, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, claim 4 further recites the rating of the advertisement satisfying parameter related to the URL of a webpage; claim 5 further recites the advertisement as a public service announcement; claim 6 further recites the parameters relate to the determination of the first rating request is based on non-human traffic; claim 7 further describes the metadata as a URL of a webpage, a cookie, a placement location of the advertisement; and claim 9 describes the rating is an alphanumeric value. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 19 and 20: processors to execute receiving and sending the advertisement information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-9, 11, 15-17, and 19-23, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11, 15-17, and 21-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.



Conclusion
                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681